UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 Form 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 7, 2009 MADISON MANAGEMENT, INC. (Exact name of registrant as specified in its charter) Nevada 333-156352 88-0492246 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 3360 West Olympic Blvd, Suite 201 Los Angeles, California (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (213) 995-5036 Copies of Communications to: Stoecklein Law Group Emerald Plaza 402 West Broadway
